Citation Nr: 9917854	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  90-28 821	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO)
 in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1972.  This appeal originally arose from a January 1989 
rating action of the St. Paul, Minnesota RO which denied 
service connection for a psychiatric disorder.  By decision 
of January 1991, the Board of Veterans Appeals (Board) 
remanded this case to the RO for due process development.  By 
decision of July 1991, the Board denied service connection 
for a psychiatric disorder.  By decision of March 1993, the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1999) (hereinafter, 
the "Court") vacated the July 1991 Board decision and 
remanded this case to the Board for readjudication of the 
veteran's claim.  [ciitation redacted]

By decision of November 1993, the Board remanded this case to 
the RO for further development of the evidence.  By decision 
of March 1996, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  In March 1997, the Fargo, North Dakota RO 
certified this case to the Board for disposition.  By 
decision of April 1997, the Board denied service connection 
for a psychiatric disorder.

This case is currently before the Board pursuant to a 
September 1998 Order of the Court wherein the April 1997 
Board decision which denied service connection for a 
psychiatric disorder was vacated, and that issue was remanded 
to the Board for expeditious readjudication in accordance 
with instructions contained in a June 1998 Motion for Remand 
of the VA General Counsel.  


FINDINGS OF FACT

1. According to competent medical opinions, the veteran had 
manifestations of a personality disorder in service.

2. According to competent medical opinions, an acquired 
psychiatric disorder currently diagnosed as recurrent 
major depression had its onset over 1 year following 
separation from service, and is unrelated to any incident 
thereof.

3. According to competent medical opinions, a psychosis was 
not manifest within 1 year of separation from service.

4. This case does not involve medical complexity or 
controversy requiring an advisory opinion from an 
independent medical expert (IME).


CONCLUSIONS OF LAW

1. A personality disorder is not a disease within the meaning 
of applicable legislation providing compensation benefits.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303(c), 
4.127 (1998).  

2. An acquired psychiatric disorder currently diagnosed as 
recurrent major depression was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).   

3. A psychosis may not be presumed to have been incurred in 
wartime service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

4. An advisory opinion from an IME is not warranted.  
38 U.S.C.A. §§ 5107(a), 5109(a), 7109(a) (West 1991); 
38 C.F.R. §§ 3.328(a), 20.901(d) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the evidence discloses that the service medical, 
administrative, and personnel records are completely negative 
for complaints, findings, or diagnoses of any psychiatric 
disorder.  Administrative records indicate that from 14 
August to    6 December 1968 the veteran was assigned to 
isolated duty at the U.S. Coast Guard Light Station, Five 
Finger, Alaska for 3 months and 23 days.  On 6 December 1968, 
he was transferred to the continental United States for 
assignment to a 24-week course at the Radioman Class "A" 
School at the U.S. Coast Guard Training Center, New York 
Base, Governors Island, New York.  On 11 January 1969 the 
veteran reported for duty at the U.S. Coast Guard Training 
Center.  He was granted clearance for access to information 
classified SECRET in June 1969.  He was psychiatrically 
normal on physical examination of July 1969.  From October 
1969 to September 1971, he was attached to U.S. Coast Guard 
facilities including the Sand Island Base and the Radio 
Station in Honolulu, Hawaii.  He served aboard the U.S. Coast 
Guard Cutter Mellon in March and April 1971.  An August 1971 
report of re-enlistment interview indicates that the veteran 
was recommended for service re-enlistment, but he did not 
intend to re-enlist in or extend his military service because 
he found such service too restrictive in regard to personal 
grooming and the fixed income, service life was "too nit-
picking," he did not want to raise a family in military 
surroundings, and he wanted to attend college in order to 
make more money or have the potential of earning more money.  
From September 1971 to February 1972, he was attached to the 
U.S. Coast Guard Group in Milwaukee, Wisconsin.  A January 
1972 personnel action sheet indicates that the veteran 
received commanding officer's non-judicial punishment of 
forfeiture of $ 30 pay for being absent from his appointed 
place of duty.  He was psychiatrically normal on service 
separation examination of January 1972.  

The post-service record shows that the veteran was seen at 
the VA Medical Center, Wood, Wisconsin in late March 1973.  A 
history of a previous visit to that facility  2 months ago 
was noted.  The examiner noted that he had had depressive 
episodes going back for at least 2 years, and last night 
checked-in to a hotel facility, gave a fictitious address, 
and took a number of over-the-counter sleeping pills with 
suicidal intent.  The diagnosis was attempted suicide.  On 
subsequent psychiatric consultation the same day, the veteran 
was noted to have been tired of living, unable to find a 
reason to live longer, and never to have been treated by a 
psychiatrist or attempted suicide previously.  He denied any 
precipitating factor except "general pressure."  There was 
no evidence of psychosis.  The diagnostic impression was 
situational disturbance.  A medical note the next day 
indicated that there was no need to hospitalize the veteran 
at the present time, and that he had refused referral to the 
mental hygiene clinic, as a result of which he was discharged 
from medical care.

When seen at the abovementioned VA facility in July 1973, it 
was noted that the veteran had episodes of a depressed-type 
of nervousness, and some type of mental disturbance.  The 
diagnosis was depressive-type schizophrenia.  On subsequent 
neuropsychiatric consultation the same day, the veteran was 
noted to be mildly depressed about life in general.  He was 
noted to be single and still on the same job since separation 
from military service 2 years ago, and today became angry 
with life and his job in particular.  The examiner stated 
that he seemed to be in a period of self-evaluation, and 
noted an absence of delusional symptoms.  On subsequent 
evaluation in the life problem clinic the same day, the 
consultant judged the veteran to be quite depressed, rather 
than mildly depressed.  The veteran did not want to be 
hospitalized and refused medication, but did want to obtain 
"some answers," and the consultant felt that a few things 
had been clarified during the interview.

From August to September 1973, the veteran was hospitalized 
at the above-mentioned VA facility because of feelings of 
depression, anxiety, and anger at life in general.  He gave a 
history of a 5-month assignment during military service to a 
small island in Alaska where he was alone with 3 other men 
and saw no other people, except when a ship visited about 
every 2 weeks.  He dated the onset of increased nervousness 
and tension and depressive symptoms to that assignment, 
followed by a decrease in nervousness and tension following 
his re-assignment to the continental United States.  He 
reported increased tension once again following his 
assignment to Hawaii as a radio operator.  It was noted that 
the veteran first sought VA medical treatment at the current 
facility in late March 1973 after a suicide attempt, and was 
again seen in July.  

On current mental status examination, the veteran was 
shabbily dressed, unshaven, and disheveled.  Stream of speech 
was within normal limits, and the train of thought was well-
directed.  He exhibited no abnormal psychomotor activity.  
Mood seemed to be slightly depressed, and he expressed 
feelings of anxiety.  He exhibited no delusions, 
hallucinations, or paranoid ideas.  He was oriented in 3 
spheres, and had good retention, recall, and memory.  
Calculations were adequate.  General information was within 
normal limits, and he had reasonable insight into his 
situation.  The impression was mild depression and confusion 
secondary to situational maladjustment.  

Nursing notes on admission were to the effect that this was 
the veteran's second psychiatric admission to this facility, 
having been previously hospitalized for 2 days in January or 
February 1973.  The veteran's presenting problems of 
depression, inability to concentrate, and not caring about 
anything were noted to be of               6 months' 
duration.  The provisional diagnosis a couple of days later 
was depressive neurosis.  Doctors' progress notes the next 
day were to the effect that the veteran had been seen at this 
facility in January 1973 for depression, and he now returned 
with the same problem.  In mid-August, the veteran presented 
hostility with some paranoid features as well as marked 
depression.  On interview with a social worker, the veteran's 
mother reported that the veteran had been put out of their 
house in June when she remarried, as a condition set down by 
her prospective husband before the marriage could take place.  
Over a week ago, the veteran was reportedly jailed for 
drunken driving, speeding, and eluding a police officer, and 
there were many family problems.          

During his hospital course, the veteran's affect was noted to 
be markedly hostile but flattened, and mood was depressed.  
There was evidence of psychomotor activity diminution.  No 
illusions or hallucinations were elicited, and the veteran 
had no insight into the reasons for his condition; his 
insight of his situation was normal.  Judgment was within 
normal limits.  He did not improve with treatment with anti-
depressive medication, and began to improve with anti-
psychotic medication.  The final diagnosis was chronic, 
undifferentiated schizophrenia.

In October and November 1975, the veteran was hospitalized at 
a VA medical facility, and the impression on admission was 
anxiety neurosis.  After psychiatric evaluation, it was felt 
that he was not psychotic.  Psychological testing showed a 
pattern suggestive of a potential for somatization as a 
response to situations that ordinarily might induce 
depression.  The impression was of a chronic and long-
standing vulnerability in this regard.  The final diagnosis 
was "dizziness, probably psychogenic."  

The subsequent record documents numerous post-service 
evaluations and treatment of the veteran for many problems at 
various medical facilities from 1981 to 1996.  In September 
1981, he was hospitalized at a VA medical facility with 
complaints of depression and suicidal thoughts.  He gave a 
history of the onset of depression        3 years ago after 
he lost his job, since which time he had been drinking 
heavily, gambling, and traveling.  He admitted to a suicide 
attempt a year ago.  The past history showed a possible 
psychotic episode in 1973.  The final diagnosis was 
borderline personality disorder.

In September 1981, the veteran took up residency in a VA 
Domiciliary.  He was noted to be chronically depressed, with 
low self-esteem, and he characteristically handled stress by 
drinking and fleeing.  Gambling was another problem, and he 
was heavily in debt.  He was discharged irregularly in May 
1982 with diagnoses of personality disorder, suicidal 
ideation, and drug abuse (alcohol and marijuana).

In his original April 1982 claim for VA disability 
compensation, the veteran claimed service connection for a 
nervous problem which had its onset in 1974.

From July to September 1982, the veteran was hospitalized at 
a VA medical facility for what was diagnosed as continuous 
alcohol and cannabis dependence; mixed substance abuse, in 
remission; unspecified recurrent major depression; and 
borderline personality traits.  The prognosis was somewhat 
guarded at the time of hospital discharge because of his 
severe personality disorder.

From April to August 1983, the veteran was hospitalized at 
the Lake's Crossing Center for the Mentally Disordered 
Offender, initially on an emergency commitment after 
threatening homicide and suicide, and in May by civil court 
order as a danger to himself and others.  The veteran gave a 
history of the onset of mental problems approximately 10 
years ago, after separation from military service.  He stated 
that he began having homicidal thoughts in service, and felt 
that his life did not go well for him after discharge.  The 
diagnostic impression was psychotic depression with 
suicidal/homicidal ideation at the time of admission; no 
signs of a thought disorder at the time of discharge.  

In October 1983, the veteran was hospitalized at the LDS 
Hospital for what was diagnosed as a head injury with a 
basilar skull fracture and subarachnoid hemorrhage.  He was 
transferred to a VA medical facility.

In October and November 1983, the veteran was hospitalized at 
a VA medical facility on transfer from the LDS Hospital, with 
a history of having received a skull fracture in an assault 
upon him.  During his hospital course, a social worker 
commented that he justifiably appeared to be depressed after 
having undergone a beating and robbery.  On subsequent 
psychological interview, it was revealed that the veteran had 
put himself into a vulnerable position so that someone would 
attack and hopefully kill him.  He stated that he would feel 
too much guilt to take his own life, but it would be alright 
if he were killed, and that he intended to put himself into 
such a situation again after hospital discharge.  On 
subsequent interview with a social worker, the veteran placed 
partial blame for his misfortunes on his mother for naming 
him his first name, adding that he believed in astrology and 
the importance of names, and that his name symbolized 
turmoil.  The discharge diagnoses included psychotic 
depression, alcohol abuse, and a basilar skull fracture with 
hemotympanum and laceration.  

In February and March 1984, the veteran was hospitalized on 
an emergency basis at the Nevada Mental Health Institute on 
the recommendation of a physician who noted an over 12-year 
history of mental illness and multiple hospitalizations, and 
felt that the veteran was clearly a danger to himself.  The 
findings on admission included depression manifested by lack 
of motivation, hallucinations, self-depreciative feelings, 
and suicidal and violent thoughts, and the admission 
diagnoses were dysthymic disorder and passive-aggressive 
personality.  The discharge diagnoses included schizo-
affective disorder.                           

In a letter which was received in June 1984, the veteran 
stated that he had been treated at VA and private medical 
facilities since 1973, slightly over a year after discharge 
from military service.

From June to August 1984, the veteran was hospitalized at a 
VA medical facility with a 10- to 15-year history of an 
alcohol problem and an over 20-year history of multiple drug 
use.  The final diagnoses included alcoholism and multiple 
drug abuse.

When seen in the VA outpatient clinic in October 1984, the 
veteran complained of increased depression due to hearing 
loss.  He was noted to be despairing over his hearing loss 
and future limitations.  The diagnosis was chronic depressive 
disorder.

In December 1984, the veteran was seen at the outpatient 
clinic of the St. Paul Ramsey Medical Center (St. Paul) due 
to depression and situational stress.  He had a history of 
several hospitalizations beginning in 1973.  The diagnosis 
was dysthymic disorder.  When seen again a week later, the 
veteran related that he had his first episode of depression 
in 1973 while in service.  In a statement of April 1985, H. 
Dickman, Ph.D., the director of outpatient services at St. 
Paul, opined that, in addition to a dysthymic disorder, the 
veteran could also be classified as having an addictive 
personality which resulted in abuse or dependency upon 
chemicals and pathological gambling.  He also had had a 
difficult time adjusting to his physical problems, which 
added to his already depressive features.

In August and September 1985, the veteran was hospitalized at 
the Hennepin County Medical Center (Hennepin) after ingesting 
11 tablets of antidepressant medication in a suicide attempt.  
After ingestion, he telephoned a poison control center and 
asked whether he had taken enough pills to succeed in killing 
himself; the center traced the telephone call and the veteran 
was brought to the hospital emergency room by paramedics.  At 
the time of hospital discharge against medical advice, he was 
assessed as alcohol dependent and not immediately suicidal, 
but a chronic risk.  The diagnoses included atypical 
psychosis, alcohol dependence, and drug abuse.  

In late September 1985, the veteran was seen at the Hennepin 
Crisis Intervention Center and the initial impressions were 
possible dysthymic disorder, rule-out major affective 
disorder; the veteran was felt to be potentially at some 
elevated risk for suicide, although he was probably 
chronically at risk for suicide.  After evaluation by a 
physician, the assessment was chronic depressive symptoms 
without acute decompensation, with no increased suicide risk 
over the baseline.

On VA psychiatric examination of December 1985, the examiner 
noted that the veteran's claims folder and other medical 
records were not available for his review prior to the 
examination, and that the current report was thus based 
solely on the history furnished by the veteran.  The veteran 
gave no history of the onset of any psychiatric problems in 
service, and stated that he made his first suicide attempt 
post service in 1973.  After examination, the doctor 
commented that the veteran apparently had been severely 
chemically dependent for many years and had a history of 
polydrug abuse.  He was noted to have been diagnosed as 
suffering from recurrent major depression with a personality 
disorder, and the doctor opined that this diagnosis was 
probably accurate, as he had certainly had depression of 
suicidal proportions for many years.  The examiner further 
noted that, according to the veteran's statement, this 
depression was a psychotic depressive reaction with ongoing 
hallucinations, and that these hallucinations had resulted in 
suicidal acting-out and disadvantageous behavior on occasion.  
The examiner recommended that the veteran be deemed 
incompetent to handle his own funds and manage his affairs.

Of record is a March 1986 certificate from the Social 
Security Administration indicating that the veteran had been 
awarded disability benefits that month, based on entitlement 
beginning in April 1984.

By rating action of March 1986, the veteran was determined to 
be incompetent for VA benefit purposes from March 1986.

In July 1986, the veteran was hospitalized at the Colorado 
State Hospital after he tried to hang himself in a jail cell 
where he was being held on a charges of driving under the 
influence and second-degree assault on a police officer.  The 
diagnoses at the time of hospital discharge included chronic 
paranoid schizophrenia, alcohol and substance abuse, and 
mixed personality disorder, and the veteran was returned to 
the custody of the county sheriff's department to await 
disposition of the charges against him.     

In September and October 1986, the veteran was hospitalized 
at a VA medical facility and gave a history of depression 
since 1973.  The final diagnoses included rehabilitation for 
drug and alcohol dependence, mixed substance dependence 
(alcohol, cocaine, and cannabis), and depression.

In October 1986, the veteran was hospitalized at the 
Milwaukee County Mental Health Complex (Milwaukee) on an 
emergency detention by the police in response to information 
from the veteran's sister that he intended to commit suicide 
by taking an overdose of pills.  The veteran gave a history 
of continuing depression since his first suicide attempt in 
1973.  He stated that he was chronically depressed and that 
he decided to end his life for the 7th time, but he offered 
no reasons or recent stressors.  He gave a 20-year history of 
alcohol and other substance abuse, and a  15-year history of 
auditory hallucinations.  The diagnoses at the time of 
hospital discharge against medical advice were chronic major 
depression (single episode) and alcohol dependence.  

In November and December 1986, the veteran was hospitalized 
at the Burlington Memorial Hospital (Burlington) for 
observation after suffering head trauma in a motor vehicle 
accident in which he lost control of his car, which ran off 
the road and struck a tree.  He gave a history of a suicide 
attempt the night before by taking 55 sleeping pills, and 
felt disappointed and depressed upon awakening this morning 
and finding that he had not killed himself.  He also gave a 
history of the onset of his psychiatric problems with a 
suicide attempt in 1973.  During the hospital course, it was 
felt that the veteran probably had a bipolar affective 
disorder and was currently in severe depression.  The final 
diagnoses included status post closed head trauma and bipolar 
affective disorder with suicidal ideation, and the veteran 
was transferred to another hospital for inpatient psychiatric 
treatment.

In December 1986 and January 1987, the veteran was 
hospitalized at the St. Michael Hospital on a transfer from 
Burlington.  On psychiatric consultation, the veteran gave a 
history of extensive psychiatric treatment since 1973.  After 
examination, the assessment was severe, borderline 
personality disorder manifested by affective lability, 
demandingness, and impulsive and self-destructive behavior;  
depressive symptomatology was noted to be essentially absent, 
except for the veteran's self-expressed suicidal ideation and 
depressed mood.  During his hospital course, fascination with 
and fatal attraction for gambling was felt to be one of the 
most destructive elements of the veteran's life.  The 
diagnoses at the time of hospital discharge included 
borderline personality disorder and a question of major 
depression.  

When seen at a VA Day Treatment Center in January 1987, the 
veteran gave an approximately 15-year history of long-term 
depression because of many problems. After psychological 
evaluation at Milwaukee in mid-February, the diagnosis was 
borderline personality disorder.  After evaluation in the VA 
mental hygiene clinic in late February, the assessment was 
borderline personality disorder by history.  

After VA psychiatric examination in April 1987, the diagnoses 
were drug and alcohol dependence, substance dependence, major 
depression, and mixed personality disorder.

By rating action of May 1987, the veteran was determined to 
be competent for VA benefit purposes from September 1986.

In June 1987, the veteran was noted to have attended an 
inpatient Gambling Treatment Program at a Veterans Addiction 
Recovery Center at a VA medical facility in May and June.  
His diagnoses were pathological gambling and depression, and 
it was felt that much of his behavior and confused thinking 
was a result of his gambling.  His depression and anxiety 
were noted to be currently under control through abstinence 
from gambling and prescribed medications.   

A June 1987 VA Field Examination Report concluded that the 
veteran was capable of handling his finances adequately.

In October 1987, the veteran was hospitalized at a VA medical 
facility with a history of having felt depressed since 1973, 
at which time he attempted suicide with an overdose of 
sleeping pills.  He stated that he had been depressed for all 
of his life.  At the time of his irregular discharge due to 
having left the hospital in an unauthorized status, the 
diagnoses were depression with suicidal ideation, and 
possible borderline personality disorder.

In October and November 1987, the veteran was hospitalized at 
the St. Francis Hospital through the emergency room after 
ingesting an overdose of prescribed medication as a suicide 
gesture.  After psychiatric evaluation, it was felt that the 
veteran had a schizoid affective disorder, as well as some 
problems of personality.  The final diagnoses were drug 
overdose, suicide attempt, and schizoid affective disorder.

From December 1987 to February 1988, the veteran was 
hospitalized at a VA medical center for treatment for 
chemical dependency.  In February 1988, he was transferred to 
the domiciliary, where he remained until August 1988.  After 
VA psychiatric examination in March 1988, the diagnoses were 
chronic major depression, chronic pathological gambling and 
alcohol abuse, polydrug abuse by history, and mixed 
personality disorder.  Mental hygiene clinical records of May 
1988 noted the veteran's history of severe depressions since 
the age of 10, and that he had covered-up those depressive 
episodes when he was in military service.  The final 
diagnoses in August 1988 were episodic alcohol dependence, 
mixed substance abuse including cannabis and cocaine, and 
borderline personality disorder with depressive features.  

In a statement of November 1988, the veteran gave a history 
of the onset of a paranoid thought disorder and psychotic 
thinking during his isolated military duty at the Five Finger 
Light Station in Alaska in 1968.  He stated that he suffered 
from high stress, nervousness, and pressure in his 
assignments as a radio operator in Alaska and subsequently in 
Hawaii.  

In January and February 1989, the veteran was hospitalized at 
a VA medical facility with a history of ongoing difficulties 
with alcohol, depression, and legal issues since military 
service, and multiple suicide attempts since 1973.  The 
diagnoses were major depressive disorder and history of 
alcohol dependence.  

In his March 1989 Substantive Appeal, the veteran stated that 
he was first treated for a psychiatric disorder at the VA 
Medical Center in Wood, Wisconsin in late March 1973.  

At the June 1990 RO hearing on appeal, the veteran testified 
that he had no psychiatric problems prior to military 
service, and that he developed a psychiatric disorder as a 
result of stress associated with a 5-month military service 
assignment at the remote and isolated Five Finger Light 
Station in Alaska.  He stated that psychiatric/psychological 
problems which he described as "psychotic thoughts" had 
their onset at that time, relating sleep problems and 
inability to cope with people in authority.  He also 
described subsequent stress and pressures associated with 
training as a radio operator in the continental United 
States, and with suicidal thoughts during assignment as a 
radio operator in Hawaii.  He stated that he never sought 
treatment for psychiatric problems in service because of his 
pride and skepticism of military medical care.  He testified 
that, following separation from service, he blamed the 
military service for having destroyed his self-esteem, he was 
unemployed, his mother had forced him to leave the family 
home, and a relationship with a girlfriend had broken up, and 
he felt worthless, hopeless, and helpless, culminating in a 
suicide attempt in January or February 1973, for which he was 
not hospitalized.  He reported making another suicide attempt 
in March 1973, after which he was hospitalized.             

Of record is a January 1992 Statement of Emergency Detention 
indicating that the veteran was taken into custody by police 
and detained at the Lutheran Hospital on information from the 
veteran's sister that the veteran was depressed and was going 
to commit suicide.  A Commissioner of a State Circuit Court 
subsequently ordered dismissal of the petition alleging the 
veteran to be a mentally-ill person on the grounds that there 
were reasonable provisions for his protection available in 
the community and that he was willing to make use of the 
services available, namely, that he would seek treatment at a 
VA medical facility upon release from court.

From March to June 1992, the veteran was committed to the 
Willmar Regional Treatment Center on a court order for mental 
health and chemical dependency care.  The final diagnoses 
included schizo-affective disorder, alcohol abuse, and mixed 
personality disorder.

In November 1992, the veteran was hospitalized at the De Paul 
Hospital for detoxification assessment and referral, 
presenting problems of continuous alcohol dependence 
syndrome, compulsive gambling, and recurring depression with 
psychotic episodes and suicidal ideation.  The final 
diagnoses were continuous alcohol dependence, dysthymia, and 
depression.  

In September and October 1993, the veteran was hospitalized 
at a VA medical facility when he was brought to the emergency 
room after ingesting alcohol and       99 pills of 
medication.  He gave a history of the onset of hallucinations 
at the time of military service in Alaska.  The diagnoses 
included schizo-affective disorder, depressed episode, status 
post suicide attempt; history of bipolar disease; continuous 
alcohol dependence and gambling addiction; multiple substance 
abuse, in partial remission; and mixed personality disorder, 
provisional.

In November and December 1993, the veteran was hospitalized 
at a VA medical facility for continued treatment.  The 
diagnoses included schizo-affective disorder, alcohol 
dependence, polysubstance abuse, and personality disorder.

In December 1993, the veteran was hospitalized at a VA 
medical facility for alcohol detoxification.  The diagnoses 
were alcohol dependence and schizo-affective disorder.

In a statement of January 1994, the veteran stated that he 
became severely depressed, paranoid, and delusional during a 
period of isolated military service at Five Finger Light 
Station in 1968, which symptoms continued post service, 
culminating in his first suicide attempt in February 1973.  
In a statement which was received in February 1994, the 
veteran requested an advisory opinion from an IME in the 
event his claim for service connection was not granted.

In April and May 1994, the veteran was hospitalized at a VA 
medical facility for psychiatric care on court order while on 
probation for making threats to a gas station attendant while 
intoxicated.  At the time of his irregular discharge against 
medical advice, the diagnoses were alcohol dependency and 
psychosis with depression.

In May 1994, a VA psychiatric examination was conducted 
pursuant to the November 1993 Board Remand Order for the 
purpose of determining the exact nature, etiology, and cause 
of the veteran's current psychiatric disability.  The 
examiner was instructed to review the claims folder, attempt 
to reconcile the varying psychiatric diagnoses, and 
specifically render an opinion for the record as to whether 
it was probable that the veteran's isolated military duty at 
Five Finger Light Station in Alaska caused his present 
psychiatric disability.  On examination, the examiner stated 
that he had reviewed the current record and the claims folder 
prior to the examination.  It was noted that the veteran had 
an extensive history of mental illness which dated back to 
military service; he reportedly became quite disturbed and 
agitated while serving at the Five Finger Light Station in 
Alaska, and started to feel that he was being bothered by 
evil spirits.  The examiner commented that the veteran was a 
very maladjusted individual who had not been productive since 
separation from service in 1972.  After mental status 
examination, the diagnoses included psychotic disorder, not 
otherwise specified (NOS).  The opinion requested by the 
Board Remand Order was not furnished.

A September 1994 VA Field Examination Report noted that the 
veteran was interviewed and described the isolated nature of 
his military assignment to Five Finger Light Station in 
Alaska in 1968.  He stated that his mental faculties began to 
change during this assignment, and that he didn't get along 
with the man in charge, withdrew socially, became sadistic 
and delusional, and began to believe that he was possessed.  
The field examiner commented that the veteran appeared to be 
depressed and suicidal, and that information he furnished 
during the interview supported the assertion that his 
military service at Five Finger Light Station represented 
isolated duty performed under conditions providing only 
limited contact with the outside world.

In September 1994, the RO ordered another VA psychiatric 
examination of the veteran for the purpose of compliance with 
the November 1993 Board Remand Order.  On examination in 
October 1994, the examiner noted that the claims folder was 
not available for his review.  The veteran was noted to have 
first sought mental health care in March 1973 associated with 
suicidal ideation and an attempt by overdose.  After mental 
status examination, the examiner did not believe that the 
veteran had either schizophrenia or any other chronic 
psychotic illness, and was not convinced that he had a 
history of having been truly psychotic, with the possible 
exception of drug/alcohol intoxication and related brief 
psychotic experiences.  He concluded that a personality 
disorder was the veteran's primary problem, and noted that a 
depressive disorder of uncertain etiology was documented in 
old records.  The diagnoses were depressive disorder, NOS; 
rule-out psychotic disorder, NOS; alcohol dependence; and 
personality disorder, NOS.  The examiner opined that the 
veteran's report indicated that personality disorder symptoms 
were present during his active duty years.

In a November 1994 addendum to the above examination report, 
the examiner stated that he had reviewed the claims folder 
and found no documentation of the presence of depressive 
symptoms within 1 year of the veteran's separation from 
active duty.  He commented that reconciliation of psychiatric 
diagnoses was contained in the above October examination 
report, and opined that it was not probable [emphasis added 
by the examiner] that the veteran's "isolated" duty was a 
primary cause of his present psychiatric disability.  The 
central issue was whether or not a depressive disorder NOS, 
i.e., depressive symptoms, could be documented as having been 
present during the veteran's service years or within 1 year 
thereafter.  He further opined that a personality disorder 
NOS was, in any event, the veteran's primary disabling 
condition, as had been previously concluded, noting that the 
presence of this condition was reflected in records of 
maladaptive functioning during his service years.

At the January 1995 RO hearing on appeal, the veteran 
testified that his duties while assigned to the Five Finger 
Light Station, Alaska, with 3 other men from August to 
December 1968 consisted of standing a 6-hour radio watch 7 
days per week, providing weather information and lighthouse 
services, and performing maintenance duties.  He stated that 
he got along well with 2 of the 3 other men at the post, but 
not with the officer in charge.  He reported being under 
great stress learning Morse Code during subsequent training 
as a radio operator in the continental United States in 1969, 
and he thereafter served as a radio operator in Hawaii.  He 
testified that mental health problems had their onset post 
service in approximately 1973, culminating in a suicide 
attempt in February 1973 and VA hospitalization in March.

In February and March 1995, the veteran was hospitalized at a 
VA medical facility with complaints of increased paranoid 
ideas, depression, and suicidal ideation.  At the time of his 
irregular discharge because of having left the medical 
facility and returned intoxicated, the diagnoses included 
bipolar mood disorder with psychotic features and continuous 
alcohol dependence.

In March 1995, the veteran was brought to the Lutheran 
Hospital by police after drinking to excess to increase his 
blood alcohol level, so as to assist in a planned suicide by 
then taking an overdose of pills from previous psychiatric 
hospitalizations.  A history of a diagnosis of paranoid 
schizophrenia in 1973 was noted.  The diagnoses at discharge 
included continuous paranoid-type schizophrenia with 
prominent negative symptoms, and alcohol abuse.  A subsequent 
behavioral medicine note of April 1995 noted that the veteran 
was currently incarcerated for unknown reasons.

In May and June 1995, the veteran was hospitalized at a VA 
medical facility with complaints of depression since 
separation from service in 1973, and paranoia since the late 
1970's.  He reported having been released in May 1995 from 45 
days in jail after being charged with disorderly conduct when 
he threatened police with tear gas, mace, and knives.  The 
diagnoses at discharge included chronic paranoid-type 
schizophrenia, alcohol dependence, and personality disorder 
NOS.

In October and November 1995, the veteran was hospitalized at 
a VA medical facility after he took an overdose of medication 
and alcohol.  During his hospital course, it was noted that 
he was unable to cope with life's stressors, and a 
psychologist opined that he needed a financial conservator.  
At the time of irregular hospital discharge for non-
compliance with medications, the diagnoses were continuous 
alcohol intoxication and dependence, alcohol detoxification, 
depression NOS, and psychosis NOS.

By rating action of January 1996, the veteran was determined 
to be incompetent for VA benefit purposes from January 1996.

In March 1996, the veteran was brought to the emergency room 
of the St. Alexius Medical Center after he telephoned an 
addiction counselor at a crisis center and threatened 
suicide, and the police were notified.  He was found to be 
acutely intoxicated from alcohol ingestion.  He was 
discharged to the psychiatric unit after a couple of days 
with diagnoses including alcohol intoxication and 
schizophrenia.  During hospitalization at the psychiatric 
unit in March and April 1996, the veteran gave a history of a 
diagnosis of schizophrenia in 1973.  Further evaluation 
supported a diagnosis of schizophrenia as well as alcoholism, 
and Rorschach testing confirmed a diagnosis of schizophrenia.  
At the time of hospital discharge against medical advice, the 
diagnoses were schizo-affective disorder with chronic 
paranoid-type schizophrenia and ongoing affective component, 
and alcohol dependence.   

In July 1996, the veteran was examined by 2 VA psychiatrists 
pursuant to the March 1996 Board Remand Order for the purpose 
of determining the nature and exact diagnosis of any current 
psychiatric disorder, and providing medical opinions as to 
the relationship between any acquired psychiatric disorder 
and the veteran's period of isolated military duty at the 
Five Finger Light Station in Alaska.  On examination by the 
first examiner, the veteran's extensive military, 
educational, employment, and psychiatric history was reported 
in great detail based on the history provided by the veteran; 
the examiner noted that the claims folder and other past 
medical records had not been available for his review prior 
to the examination.  The veteran gave a history of 
experiencing difficulty while on military assignment with 
only 3 other men at an isolated light station in Alaska in 
1968.  He stated that he became "paranoid" hearing the 
sounds of whales and thinking that they might be sea lions 
who might come out of the water after him.  He then reported 
feelings of tension while attending radio communications 
training on a subsequent assignment in the continental United 
States.  He stated that he felt "paranoid" about anti-war 
protesters trying to strike him on a subsequent assignment as 
a radio operator in Hawaii, and claimed that it was during 
this time that he first had suicidal thoughts and became very 
depressed.  He reported becoming increasingly "paranoid and 
depressed" post service when he was unemployed for a few 
months and enrolled in summer and fall semester courses at a 
college, and that he made his first suicide attempt in 1973, 
for which he was hospitalized at a VA medical facility.  

After recording the veteran's subjective complaints and 
objective findings on mental status examination, the examiner 
commented that no overt psychotic features were noted, 
although the veteran did admit to what might possibly be 
auditory and visual hallucinations, but this was not 
absolutely clear; that the veteran endorsed ongoing paranoid 
thought processes and presented as somewhat suspicious; and 
that it would be helpful to check the past history for 
psychotic features and any connection to a mood disorder.  
Diagnostic psychological testing and evaluation by a 
psychologist were suggested, and the diagnoses based totally 
upon information gathered during the interview process and 
without benefit of review of the claims folder or other past 
medical records were schizo-affective disorder, provisional; 
rule-out chronic depression with psychotic features; rule-out 
social phobia, doubt; alcohol abuse, rule-out dependence, in 
questionable partial remission; and rule-out personality 
disorder, NOS.  

In an August 1996 addendum to the above examination report, 
the examiner stated that, after reviewing the claims folder 
documentation which had not been available at the time of the 
July examination, he was even less convinced of a true 
psychotic disorder, as the veteran's presentation did not 
have psychotic features except for a sense of suspiciousness 
which seemed excessive at times, and his description of 
hallucinatory experiences was not convincingly psychotic.  He 
stated that it seemed from the record that the veteran's 
psychotic experiences had typically come in the context of 
alcohol or other substance intoxication, and had cleared in 
the hospital setting following detoxification.  Based upon 
documentation in the claims folder, the examiner felt that 
the veteran minimized and denied significant aspects of his 
previous substance abuse history during the interview.  The 
examiner noted a past diagnosis of a borderline personality 
disorder and the veteran's attempts to manipulate others into 
caring for him.  Although he seemed to present with a mood 
disorder, the examiner felt that this seemed less acute and 
more chronic in nature, and it was difficult to determine 
whether this was primary depression, or depression that was 
part of mood instability that could accompany a personality 
disorder or perhaps even be secondary to chronic alcohol 
usage.  The examiner commented that thought disorganization 
(referenced in psychological testing during recent 
hospitalization), the history of lack of compliance with 
medication treatment, and the history of irresponsible and 
erratic behavior could all be part of a personality disorder 
with borderline features.  The examiner opined that it would 
not seem to be the case that "isolated duty" was a 
proximate cause of the veteran's psychiatric difficulties.  
The diagnostic impressions after reviewing the available 
medical records included personality disorder, NOS, with 
borderline, paranoid, schizotypal, and dependent features - 
likely the primary diagnosis; alcohol dependence with a 
history of polysubstance abuse/dependence; depressive 
disorder, NOS, with etiology uncertain; and rule-out schizo-
affective disorder - this seemed less likely.

On examination by the second VA psychiatric examiner in July 
1996, the examiner stated that he had reviewed the claims 
folder prior to the examination, the purpose of which was to 
address reconciling multiple past diagnoses and whether the 
veteran's isolated military duty in Alaska in 1968 was as 
likely as not to have been a proximate cause of his 
psychiatric problem.  The veteran gave a history of the onset 
of symptoms of paranoia (fearing noise from whales and sea 
lions as threatening) and depression during his isolated 
service, but stated that he did not seek any help due to fear 
of mental illness and military hospitals and not wanting such 
illness documented in his official record.  He first reported 
seeking help, which the examiner noted was documented in the 
record, in late March 1973 following a suicide attempt by 
medication overdose.  The examiner thereafter reviewed the 
veteran's extensive military, educational, social, 
employment, and psychiatric history in great detail, and, 
after recording his current symptoms and complaints and the 
clinical findings on mental status examination, proceeded to 
reconcile multiple past diagnoses based on recognized 
diagnostic criteria.  

The 1st assessment was recurrent, now chronic major 
depressive disorder which the examiner opined had its onset 
in March 1973, was in large part associated with the presence 
of a serious personality disturbance, and could not in any 
way be tied to the veteran's military service or experiences.  
The 2nd assessment was history of alcohol abuse, probably 
dependence.  The 3rd assessment was that criteria for 
schizophrenia had never been well-documented in the record, 
especially absent being the mention of any thought disorder, 
and that symptoms identified as schizophrenia were better 
accounted for by personality disorder diagnoses.  The    4th 
and 5th assessments were paranoid personality disorder and 
schizoid personality disorder.  The 6th assessment was 
schizotypal personality disorder; the examiner opined that 
the veteran was in all likelihood describing the symptoms of 
this condition as having their onset while he was stationed 
at the isolated military post in Alaska, and that he 
undoubtedly had had earlier instances of this disorder which 
were not as clearly identifiable, or which he did not now 
recall.  He further opined that it was just as likely as not 
that this isolated military duty provided an environment in 
which his symptoms intensified, but for which he did not seek 
assistance for the reasons he outlined.  The examiner opined 
that symptoms of the schizotypal personality disorder, 
coupled especially with those of a paranoid personality 
disorder, also accounted for the veteran's previous diagnoses 
of schizophrenia, probably because previous examiners took 
his descriptions or self-labeling at face value and did not 
question him carefully to distinguish from more clearly-
defined hallucinations or delusions, or did not consider 
these personality disorder diagnoses as a more explanatory 
alternative.  The examiner commented that the easier 
identification of any one of the veteran's 3 diagnosed 
personality disorders was also complicated by the presence of 
symptoms of the other                 2 personality 
disorders, and that the veteran did not meet the diagnostic 
criteria for a borderline or any other personality disorder.  
In an August 1996 addendum to the examination report, the 
examiner stated that no psychological testing was needed to 
complete the July psychiatric examination.        

In August 1996, the veteran was hospitalized at a VA medical 
facility for treatment of paranoia and alcohol problems.  The 
diagnoses were continuous alcohol dependence, and bipolar 
mood disorder with psychotic features, more or less 
delusional, paranoid ideas.  

In written argument to the Court dated in March and May 1998, 
the veteran contended that the Board failed to apply the 
"benefit of the doubt" doctrine in rendering a decision in 
his appeal.

II.  Analysis

The Board finds that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  In this regard, the Board notes the 
extensive and comprehensive development of the evidentiary 
record by the RO and pursuant to Board Remand and Court 
Orders, and that VA psychiatric examinations were conducted 
in 1994 and 1996 pursuant to Board Remand Orders which 
allowed for proper reconciliation of multiple past medical 
diagnoses and provided, when viewed in totality, the 
requested opinions regarding the etiology thereof.  

In February 1994, the veteran requested an advisory opinion 
from an IME in this case.  When, in the judgment of the VA or 
the Board, expert medical opinion, in addition to that 
available within the VA, is warranted by the medical 
complexity or controversy involved in an appealed case, the 
VA or the Board may secure an advisory medical opinion from 1 
or more IMEs who are not VA employees.  38 U.S.C.A. §§ 
5109(a), 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).  The 
Board finds that an advisory opinion from an IME is not 
necessary in this case, inasmuch as the current medical 
evidence of record is adequate to equitably adjudicate this 
claim.  As noted above, comprehensive development of the 
evidentiary record was undertaken by the RO and the Board 
both prior and subsequent to the Court Orders, and as will be 
explained below, the medical opinions contained therein are 
sufficient to permit the Board to definitively adjudicate the 
key matters on appeal and reach the conclusions that the 
veteran had manifestations of a personality disorder, and no 
manifestations of any acquired psychiatric disorder, in 
service, and that his acquired psychiatric disorder, 
variously diagnosed as a neurosis and a psychosis and 
currently diagnosed as recurrent major depression, had its 
onset over 1 year following separation from service and is 
not related to any incident thereof.  The current record 
contains a reconciliation of medical diagnoses by competent 
VA medical authority, and presents no remaining diagnostic 
problem or conflict between existing medical opinions.  It is 
thus not necessary to further develop the record as to the 
nature and etiology of any psychiatric disorder or to obtain 
an opinion from an IME, inasmuch as the current evidence of 
record is adequate to permit the Board to reach a proper 
disposition of the issue on appeal.  In this regard, the 
Board notes the August 1996 addendum to the July 1996 VA 
psychiatric examination report wherein the examiner felt that 
no additional psychological testing was needed to complete 
his examination report.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Where a 
veteran served 90 days or more during a period of war and a 
psychosis becomes manifest to a degree of 10% within a year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection basically means that the facts, shown by 
evidence, establish that a particular disease resulting in 
disability was incurred coincident with service.  This may be 
accomplished by affirmatively showing inception during 
service or through the application of statutory presumptions.  
Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the VA policy to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. § 3.303(a).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof 
of direct service connection entails proof that exposure 
during service caused the malady that appears many years 
later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even 
though a veteran may not have had a particular condition 
diagnosed in service, or for many years afterwards, service 
connection can still be established); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).

Personality disorders as such are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c); See also Beno v. Principi, 3 
Vet. App. 439 (1992).  Personality disorders are not diseases 
for compensation purposes, and disability resulting from them 
may not be service-connected.  However, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  38 C.F.R. 
§ 4.127.

The Board finds that the facts of this case and the totality 
of the 1994 and 1996 VA medical opinions entered into the 
record support the conclusion that any mental disturbance the 
veteran suffered from in service were manifestations of what 
competent medical authorities have diagnosed as a personality 
disorder, for which service connection may not be granted, 
and that any acquired psychiatric disorder had its onset over 
a year post service and is unrelated to any incident thereof.  
Although the veteran has contended and testified as to his 
belief that he suffers from a psychiatric disorder of service 
origin, specifically, that he developed a psychiatric 
disorder as a result of stress associated with assignment to 
the remote and isolated Five Finger Light Station in Alaska 
for several months in 1968, and stress and pressures 
associated with subsequent radio operator training and 
assignment as a radio operator in Hawaii, he, as a layman, is 
not competent to offer either a medical diagnosis of a 
psychiatric disorder in service or currently, or a medical 
opinion regarding the etiology of any currently-diagnosed 
psychiatric disorder.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that there is a causal connection is required for favorable 
action.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  While the 
veteran's description of his inservice and current symptoms 
is competent as it regards the features or symptoms that he 
allegedly exhibited, he is not competent to offer a medical 
diagnosis of a psychiatric disorder in service or currently, 
or a medical opinion as to an etiological relationship 
between his reported symptoms and any currently-diagnosed 
psychiatric disorder.  Horowitz v. Brown,    5 Vet. App. 217 
(1993).

The available service medical, administrative, and personnel 
records document no complaints, findings, or diagnoses of any 
psychiatric disorder.  Those service records do document the 
veteran's isolated duty at Five Finger Light Station in 
Alaska for several months, but no psychiatric abnormalities 
were recorded in association with that period of service in 
late 1968 or with subsequent radio operator training in the 
continental United States in 1969.  In fact, the veteran was 
found to be psychiatrically normal on examination of July 
1969, some 6 months following completion of the isolated duty 
and near the time of completion of his radio operator 
training.  Neither were any psychiatric abnormalities 
recorded in association with subsequent assignment as a radio 
operator in Hawaii from late 1969 to 1971, and the veteran 
was psychiatrically normal on the service separation 
examination of January 1972.  

The first medical records showing treatment and evaluation 
for any acquired psychiatric disorder date from a VA medical 
facility in late March 1973, over a year following separation 
from service.  Regarding the issue of an etiological 
relationship between his reported inservice symptoms and a 
currently-diagnosed acquired psychiatric disorder, the 
positive evidence in favor of veteran's claim includes his 2-
year history of depressive episodes in March 1973, which 
indicates their onset in service; his August and September 
1973 history dating the onset of symptoms of nervousness, 
tension, and depression to his service assignments; his 
history, recorded during hospitalization from April to August 
1983, of the onset of homicidal thoughts in service; his over 
12-year history of mental illness in February and March 1984, 
which indicates its onset in or in close proximity to 
service; his equivocal December 1984 history noting his first 
episode of depression in service "in 1973;" his 15-year 
history of auditory hallucinations in October 1986 and       
15-year history of long-term depression in January 1987, 
which indicate their onset in service; his November 1988 
history dating the onset of a paranoid thought disorder, 
psychotic thinking, high stress, nervousness, and pressure to 
his service assignments; his January and February 1989 
history of ongoing difficulties with depression since 
military service; his June 1990 hearing testimony dating the 
onset of psychiatric/psychological problems to his service 
assignments; his September and October 1993 history dating 
the onset of hallucinations to his service assignment in 
Alaska; his January 1994 history dating the onset of 
depression, paranoia, and delusions to his isolated service 
in 1968; his May 1994 history dating symptoms of mental 
illness to his period of isolated military service; his 
September 1994 history of a change of mental faculties during 
his isolated service assignment in 1968; his January 1995 
hearing testimony reporting being under great stress during 
radio operator training in service; and his July 1996 history 
of the onset of paranoia, tension, depression, and suicidal 
thoughts in service.

The negative evidence against the veteran's claim includes 
the lack of any medical opinion linking to military service 
or any incident thereof the attempted suicide and situational 
disturbance diagnosed in late March 1973; the depressive-type 
schizophrenia diagnosed in July 1973; the chronic, 
undifferentiated schizophrenia finally diagnosed in August 
and September 1973; the probable psychogenic dizziness 
diagnosed in October and November 1975; the unspecified 
recurrent major depression diagnosed during hospitalization 
from July to September 1982; the psychotic depression with 
suicidal/homicidal ideation initially diagnosed during 
hospitalization from April to August 1983; the psychotic 
depression diagnosed in October and November 1983; the 
schizo-affective disorder finally diagnosed in February and 
March 1984; the chronic depressive disorder diagnosed in 
October 1984; the dysthymic disorder diagnosed in December 
1984 and April 1985; the atypical psychosis diagnosed in 
August and September 1985; the chronic depressive symptoms 
assessed in late September 1985; the recurrent major 
depression diagnosed in December 1985; the chronic paranoid 
schizophrenia diagnosed in July 1986; the depression 
diagnosed in September and October 1986; the chronic major 
depression (single episode) diagnosed in October 1986; the 
bipolar affective disorder with suicidal ideation diagnosed 
in November and December 1986; the questionable major 
depression diagnosed in December 1986 and January 1987; the 
major depression diagnosed in April 1987; the depression 
diagnosed in June 1987;  the depression with suicidal 
ideation diagnosed in October 1987; the schizoid affective 
disorder diagnosed in October and November 1987; the chronic 
major depression diagnosed in March 1988; the major 
depressive disorder diagnosed in January and February 1989; 
the schizo-affective disorder diagnosed during 
hospitalization from March to June 1992; the dysthymia and 
depression diagnosed in November 1992; the schizo-affective 
disorder and history of bipolar disease diagnosed in 
September and October 1993; the schizo-affective disorder 
diagnosed in November and December 1993; the psychosis with 
depression diagnosed in April and May 1994; the psychotic 
disorder diagnosed in May 1994; the bipolar mood disorder 
with psychotic features diagnosed in February and March 1995; 
the continuous paranoid-type schizophrenia diagnosed in March 
1995; the chronic paranoid-type schizophrenia diagnosed in 
May and June 1995; the depression and psychosis diagnosed in 
October and November 1995; the schizo-affective disorder with 
chronic paranoid-type schizophrenia and ongoing affective 
component diagnosed in March and April 1996; and the bipolar 
mood disorder with psychotic features diagnosed in August 
1996.         

Other negative evidence against the veteran's claim includes 
the medical opinion linking the mild depression and confusion 
initially diagnosed in August 1973 to situational 
maladjustment, not to military service or any incident 
thereof; the veteran's September 1981 history dating the 
onset of depression to the loss of a job 3 years ago, not to 
military service or any incident thereof, and the medical 
diagnosis of a personality disorder; the veteran's April 1982 
history (in his original claim for VA disability 
compensation) dating the onset of a nervous problem to 1974, 
some 2 years following separation from service, and not to 
military service; the medical diagnosis of a personality 
disorder during hospitalization from July to September 1982; 
the veteran's history during hospitalization from April to 
August 1983 dating the onset of mental problems to 
approximately 10 years ago, after separation from military 
service, and not to military service; the initial diagnosis 
of a personality disorder during hospitalization in February 
and March 1984; the veteran's October 1984 history of 
depression which he attributed to hearing loss, not to 
military service or any incident thereof; his equivocal 
December 1984 history noting his first episode of depression 
to be in service but specifying the year of onset to be 1973, 
which is the year following separation from service; the 
personality disorder diagnosed in April 1985 and July 1986; 
the veteran's September and October 1986 history of 
depression since 1973, and his November and December 1986 
history of the onset of psychiatric problems in 1973, which 
is the year following separation from service; the 
personality disorder diagnosed in December 1986 and January, 
February, and April 1987; the June 1987 medical opinion 
linking much of the veteran's behavior and confused thinking 
to his pathological gambling, not to military service or any 
incident thereof; the veteran's October 1987 life-long 
history of depression, which precedes his military service, 
and the diagnosis of a possible personality disorder; the 
personality disorder diagnosed in March 1988; the veteran's 
May 1988 history of severe depressions since the age of 10, 
which precedes his military service; the personality disorder 
with depressive features finally diagnosed in August 1988; 
the personality disorder diagnosed during hospitalizations 
from March to June 1992 and from September to December 1993; 
the veteran's January 1995 hearing testimony to the effect 
that mental health problems had their onset in approximately 
1973, which is after separation from service; and the 
personality disorder diagnosed in May and June 1995. 

Additional, especially probative negative evidence against 
the veteran's claim is the October and November 1994 VA 
psychiatric examiner's opinions that there was no 
documentation of the presence of depressive symptoms within a 
year of the veteran's separation from service, that his 
primary problem was a personality disorder, the symptoms of 
which were present during military service and reflected in 
records of his maladaptive functioning therein, and that it 
was not probable that his isolated duty was a primary cause 
of his present psychiatric disability; a July and August 1996 
VA psychiatric examiner's opinions that it did not seem that 
the veteran's isolated military service was a proximate cause 
of his psychiatric difficulties, the likely primary diagnosis 
being a personality disorder with borderline, paranoid, 
schizotypal, and dependent features, with other diagnoses 
including a depressive disorder of uncertain etiology and 
(less-likely) a schizo-affective disorder; and another July 
and August 1996 VA psychiatric examiner's opinions that the 
veteran was in all likelihood describing the symptoms of a 
schizotypal personality disorder as having their onset while 
he was stationed at the isolated military post in Alaska, 
that he did not currently or ever have schizophrenia (the 
symptoms identified as schizophrenia being better accounted 
for by personality disorder diagnoses), and that the 
currently-diagnosed recurrent, chronic major depressive 
disorder had its onset in March 1973 and could not in any way 
be tied to the veteran's military service or experiences.             

On that record, the Board concludes that the clear 
preponderance of the evidence is against the veteran's claim 
for service connection for a psychiatric disorder, and the 
appeal must be denied.  Although the veteran, through 
numerous medical histories and testimony, has related his 
inservice symptoms to a current psychiatric disorder, he is 
incompetent to give a medical diagnosis of a psychiatric 
disorder or to render a medical opinion as to the etiology of 
any psychiatric disorder.  Rather, in reaching its decision, 
the Board places greater probative value upon the totality of 
the competent 1994 and 1996 VA medical opinions in the record 
to the effect that the veteran's reported inservice 
complaints and symptoms were manifestations of a personality 
disorder, and not any acquired psychiatric disorder, and that 
an acquired psychiatric disorder, now diagnosed as recurrent, 
chronic major depression following reconciliation of 
diagnoses, had its onset in March 1973, over a year following 
separation from service, and is unrelated to any incident 
thereof.  

The Board has considered the question of whether a notation 
in March 1973 VA hospital records to the effect that the 
veteran had had depressive episodes going back for at least 2 
years represents either a medical history offered by the 
appellant or a finding by a VA physician that he had 
depressive episodes dating back to service.  In either event, 
the Board finds that that notation was considered by the VA 
examiners in 1994 and 1996 when they reviewed the voluminous 
evidence contained in the claims folder, reconciled the 
multiple diagnoses, and concluded that the veteran's reported 
inservice symptoms were manifestations of a personality 
disorder, not an acquired psychiatric disorder.  To the 
extent that that 1973 notation constitutes medical evidence 
suggesting the presence of an acquired psychiatric disorder 
during service, the Board finds that it is outweighed by the 
totality of the 1994 and 1996 medical opinions of the VA 
examiners who considered it in the context of the signs and 
symptoms of the veteran's psychiatric disease from the 
perspective of a prodigiously-documented medical history of 
over 20 years, and reconciled the numerous psychiatric 
clinical notations and findings and multiple diagnoses in 
reaching the conclusion that only a personality disorder, but 
not an acquired psychiatric disorder, was manifested in 
service.  The record does not contain, nor has the veteran 
presented, any other competent medical evidence which shows 
the onset of an acquired psychiatric disorder in service or 
any other medical opinion which relates any acquired 
psychiatric disorder to military service or any incident 
thereof.  The Board further notes that the 1994 and 1996 VA 
medical conclusions upon which this decision is based were 
reached after the voluminous, comprehensive evidentiary 
record and medical history was compiled and reviewed, several 
direct examinations of the veteran were performed and 
clinical findings recorded, and multiple medical diagnoses 
were reconciled by competent medical authorities, in 
compliance with the Orders of the Board and the Court.  

Lastly, the Board has considered the veteran's request that 
the "benefit of the doubt" doctrine be applied in rendering 
a decision in this appeal.  Under the applicable criteria, 
when, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  When all of the evidence 
is assembled, the VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
benefit of the doubt doctrine is not for application in this 
case, inasmuch as the evidence neither supports the veteran's 
claim nor is it in equipoise, but rather there is a clear 
preponderance of the negative evidence regarding the merits 
of the veteran's claim for service connection. 
 


ORDER

Service connection for a psychiatric disorder is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

